Exhibit 10(m)(2)
 



AMENDMENT NO. 1
TO
ALLTEL CORPORATION COMPREHENSIVE PLAN OF GROUP INSURANCE
(January 1, 2006 Restatement)






WHEREAS, Alltel Corporation (“Alltel”) maintains the Alltel Corporation
Comprehensive Plan of Group Insurance, as amended and restated effective January
1, 2006, and as may
 be subsequently amended (the “Plan”);


WHEREAS, pursuant to resolutions dated October 31, 2006, the Alltel Corporation
Board of Directors desires to delegate certain on-going powers and
responsibilities with respect
 to employee welfare plans as defined in Section 3(1) of ERISA to Alltel’s Chief
Executive Officer or his delegate;


WHEREAS, the Chief Executive Officer has authorized and directed the Executive
Vice President of Human Resources to act on behalf of Alltel with respect to the
design,  
 management and administration of the Plan;


 NOW THEREFORE, BE IT RESOLVED, that the Executive Vice President of Human
Resources amends the Plan in the respects hereinafter set forth:




     1.      
Effective as of June 1, 2007, the Exclusive Provider Option Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.01 Initial Enrollment in the Plan, is
amended to provide as follows:



      4.01            
Initial Enrollment in the Plan.  Except as set forth in Section 4.02 below, an
Eligible Employee must enroll himself or herself and any eligible Dependent for
coverage in this Plan by going through the necessary enrollment process
established by the Plan Administrator at least 10 days prior to the Coverage
Effective Date set forth in Section 4.03 below.



2.      
Effective as of June 1, 2007, the Exclusive Provider Option Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.03 Coverage Effective Date, is amended to
provide as follows:



 
      4.03           
Coverage Effective Date.  Except as set forth in subsections (a) or (b) below
regarding Annual Enrollment and Special Enrollment, coverage under this Plan
will be effective on the first day of the calendar month following 30 days of
employment provided that the eligibility and enrollment requirements of Articles
III and IV have been satisfied.

 
 

--------------------------------------------------------------------------------


 
  3.      
Effective as of June 1, 2007, the Preferred Provider Organization Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.01 Initial Enrollment in the Plan, is
amended to provide as follows:



4.01           
Initial Enrollment in the Plan.  Except as set forth in Section 4.02 below,an
Eligible Employee must enroll himself or herself and any eligible Dependent for
coverage in this Plan by going through the necessary enrollment process
established by the Plan Administrator at least 10 days prior to the Coverage
Effective Date set forth in Section 4.03 below.

 
    4.      
Effective as of June 1, 2007, the Preferred Provider Organization Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.03 Coverage Effective Date, is amended to
provide as follows:



4.03           
Coverage Effective Date.  Except as set forth in subsections (a) or (b) below
regarding Annual Enrollment and Special Enrollment, coverage under this Plan
will be effective on the first day of the calendar month following 30 days of
employment provided that the eligibility and enrollment requirements of Articles
III and IV have been satisfied.

 
5.      
Effective as of June 1, 2007, the Health Maintenance Organizations Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.01 Initial Enrollment in the Plan, is
amended to provide as follows:



4.01           
Initial Enrollment in the Plan.  Except as set forth in Section 4.02 below,an
Eligible Employee must enroll himself or herself and any eligible Dependent for
coverage in this Plan by going through the necessary enrollment process
established by the Plan Administrator at least 10 days prior to the Coverage
Effective Date set forth in Section 4.03 below.



6.      
Effective as of June 1, 2007, the Health Maintenance Organizations Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.03 Coverage Effective Date, is amended to
provide as follows:



4.03           
Coverage Effective Date.  Except as set forth in subsections (a) or (b) below
regarding Annual Enrollment and Special Enrollment, coverage under this Plan
will be effective on the first day of the calendar month following 30 days of
employment provided that the eligibility and enrollment requirements of Articles
III and IV have been satisfied.






--------------------------------------------------------------------------------


 
7.      
Effective as of June 1, 2007, the Dental Care Plan, Article IV.  ENROLLMENT AND
PARTICIPATION, 4.01 Initial Enrollment in the Plan, is amended to provide as
follows:



4.01           
Initial Enrollment in the Plan.  Except as set forth in Section 4.02 below,an
Eligible Employee must enroll himself or herself and any eligible Dependent for
coverage in this Plan by going through the necessary enrollment process
established by the Plan Administrator at least 10 days prior to the Coverage
Effective Date set forth in Section 4.03 below.



8.      
Effective as of June 1, 2007, the Dental Care Plan, Article IV.  ENROLLMENT AND
PARTICIPATION, 4.03 Coverage Effective Date, is amended to provide as follows:



 
   4.03           
Coverage Effective Date.  Except as set forth in subsections (a) or (b) below
regarding Annual Enrollment and Special Enrollment, coverage under this Plan
will be effective on the first day of the calendar month following 30 days of
employment provided that the eligibility and enrollment requirements of Articles
III and IV have been satisfied.



9.      
Effective as of June 1, 2007, the Vision Care Plan, Article IV.  ENROLLMENT AND
PARTICIPATION, 4.01 Initial Enrollment in the Plan, is amended to provide as
follows:



4.01           
Initial Enrollment in the Plan.  Except as set forth in Section 4.02 below,an
Eligible Employee must enroll himself or herself and any eligible Dependent for
coverage in this Plan by going through the necessary enrollment process
established by the Plan Administrator at least 10 days prior to the Coverage
Effective Date set forth in Section 4.03 below.

 
10.      
Effective as of June 1, 2007, the Vision Care Plan, Article IV.  ENROLLMENT AND
PARTICIPATION, 4.03 Coverage Effective Date, is amended to provide as follows:



     4.03           
Coverage Effective Date.  Except as set forth in subsections (a) or (b) below
regarding Annual Enrollment and Special Enrollment, coverage under this Plan
will be effective on the first day of the calendar month following 30 days of
employment provided that the eligibility and enrollment requirements of Articles
III and IV have been satisfied.



 

--------------------------------------------------------------------------------


 

11.      
Effective as of June 1, 2007, the Basic Life and AD&D Insurance Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.02 Coverage Effective Date, is amended to
provide as follows:

 
4.02           
Coverage Effective Date.  The effective date of coverage for an Eligible
employee is the first day of the month following 30 days of employment.  If the
Eligible Employee is not in active service on the date coverage would otherwise
be effective, the effective date will be the date the Eligible Employee returns
to active service.

   
12.      
Effective as of June 1, 2007, the Supplemental AD&D Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.01 Enrollment in the Plan, is amended to
provide as follows:



4.01           
Enrollment in the Plan.  An Eligible employee may enroll himself or herself for
coverage in this Plan at any time by going through the necessary enrollment
process established by the Plan Administrator.  The enrollment process must be
completed at least 10 days prior to the Coverage Effective Date set forth in
Section 4.02 below.  Upon enrollment, the Eligible Employee shall designate
whether enrollment is for the Employee only or for Family Coverage.



13.      
Effective as of June 1, 2007, the Supplemental AD&D Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.02 Coverage Effective Date, is amended to
provide as follows:



 
 4.02           
Coverage Effective Date.  The effective date of coverage is the first day of the
month following 30 days of employment or the first day of the month following
the date of enrollment if enrolling at a later date.  However, if the Eligible
Employee or his or her Spouse is disabled and not actively working on the date
coverage would otherwise become effective, the coverage will go into effect when
the Employee or his or her Spouse returns to work full time.



14.      
Effective as of June 1, 2007, Supplemental Life Insurance Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.01 Enrollment in the Plan, is amended to
provide as follows:



4.01           
Enrollment in the Plan.  An eligible Employee may enroll himself or herself and
any eligible Dependent for coverage in this Plan at any time by going through
the necessary enrollment process established by the Plan Administrator.  The
enrollment process must be completed at least 10 days prior to the Coverage
Effective Date set forth in Section 4.02 below.

 
 

--------------------------------------------------------------------------------


 
15.      
Effective as of June 1, 2007, the Supplemental Life Insurance Plan, Article
IV.  ENROLLMENT AND PARTICIPATION, 4.02 Coverage Effective Date, is amended to
provide as follows:



4.02           
Coverage Effective Date.



 
   (a)
Employee



The effective date of coverage for any Eligible Employee who enrolls in the Plan
will be the first day of the month following 30 days of employment provided that
the eligibility and enrollment requirements of Articles III and IV have been
satisfied, subject to evidence of insurability as applicable pursuant to the
Schedule of Benefits.  However, if the Employee is not in active service on the
date coverage would otherwise become effective, the coverage effective date will
be on the date the Employee returns to active service.


If an Eligible Employee does not enroll when first eligible, enrollment in the
Plan will be subject to evidence of insurability.  Coverage will not be
effective until such time as the Insurer approves the enrollment application.


              (b)  
Dependents



The effective date of coverage for the Spouse of an Eligible Employee who is
enrolled in the Plan will be the first day of the month following 30 days of
employment or marriage provided that the eligibility and enrollment requirements
of Articles III and IV have been satisfied, subject to evidence of insurability
as applicable pursuant to the Schedule of Benefits.


If an eligible Spouse does not enroll when first eligible, enrollment in the
Plan will be subject to evidence of insurability.  Coverage will not be
effective until such time as the Insurer approves the enrollment application.


The effective date of coverage for the Dependent Child of an Eligible Employee
who is enrolled in the Plan will be the first day of the month following 30 days
of the Employee’s employment provided that the eligibility and enrollment
requirements of Articles III and IV have been satisfied.  The effective date of
coverage for the Dependent Child of an Eligible Employee who is enrolled in the
Plan at a later date will be the first day of the month following submission and
approval of the enrollment application by the Insurer.
 

--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
caused this Amendment to be executed on this 4th day of May 2007.






ALLTEL CORPORATION
 


By: /s/ CJ Duvall, Jr                 
CJ Duvall
Executive Vice President of Human Resources
